DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 42, 43, 48, 51, 52 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, as originally filed, fails to teach “altering by the system of an image…” (claim 42, for example) and “revealing by the system of at least one unaltered image…” (claim 43, for example). Specification teaches that “the image of each user .  

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-8, the phrase is tangled and therefore, is unclear in meaning – for example, it is not clear ‘what’ ‘comprises’ “a user interface”, and it is not clear ‘what’ is “operable by a user”. At lines 9-11, “positive interest indications…” is recited as if it is a physical component of the “system” along with “a server” and “a video controller”. A clarification is required. At lines 12-13, it is not clear what is meant by “the video chat controller is comprised by the server or is a remote device”.
 In claim 50, lines 7-8, the phrase reciting the function “positive interest indications received by….” is recited as if it is one of physical element of “the system”. A clarification is can consider a further communication interest…” – is it implying a user’s ability, a user’s options, or something else? 
In claim 57, there are multiple functions recited in the body of the claim, and the claim recites that “one or more processors are configured to” perform the steps. However, it is not clear between what each of these functions are performed. For example, it is not clear “who (or what)” is ‘communicating over a communication network’ with “who (or what)”, “who (or what)” is ‘receiving’ “positive interest indications”, and so on... 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 41, 44-47, 49, 50, 53-58 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens, US PG Pub., 2014/0040368.
Janssens discloses systems and methods of online social interaction. 
	Regarding claims 41, 50 and 57, Janssens teaches a system and a method of facilitating controlled communication among users, the method comprising: providing a system comprising: a server configured to communicate over a communications network and interact 
		Regarding claims 44, 53 and 60, Janssens teaches that the first user and the second user are users from a group of users of a group event having a plurality of video chats, and the method further comprising, facilitating by the video chat controller and/or server of a 
	Regarding claims 45 and 54, Janssens further teaches in response to the receiving by the server of the first positive further communication interest indication and the second positive further communication interest indication, the method further comprising, notifying by the server to the first user and the second user that they are connected, thereby indicating that they are enabled for further communications (If both users indicated a "like," then at state 1605 the users are notified of the mutual link, possibly with an alert sound, message, graphic, and/or other notification. [0181]). 
	Regarding claims 46 and 58, Janssens fails to specifically spell out facilitating a video chat between a second pair of users as recited in the claim. However, Janssens teaches a social interaction system ([0169]) where multiple users participate in a speed dating activity ([0170]), and the system match up different pairs of users according to different criteria ([0169]-[0171]). Thus, facilitating video chats for a number of different pairs of users is inherently taught. 
	Regarding claims 47 and 49, Janssens further teaches at least one of the third further communication interest indication and the fourth further communication interest indication is not a positive further communication interest indication, and as a result of the at least one of the third further communication interest indication and the fourth further communication interest indication not being a positive further communication interest indication, the method further comprising not enabling by the server of further communication between the third user and the fourth user (If, in a pairing, only one user liked the other one, the pair may still 

	Regarding claims 55 and 56, Janssens fails to specifically teach utilizing a communication signaling protocol for facilitating video chats or facilitating video chats by controlling relayed video streams. However, it is well known in the field of the invention to use a signaling protocol for any communication and also to accommodate relayed data. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Janssen by employing well known features in the field of the invention to make the system work. 

8.	Claims 42, 43, 48, 51, 52 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Janssens as applied to claims  above, and further in view of Loia et al., US 2016/0248864 (Loia).
		Regarding claims 42, 43, 48, 51, 52 and 59, Janssens fails to teach altering an image of the users until a further communication interest is received, at which point an unaltered image is revealed. Loia teaches social networking games including image unlocking and bi-directional profile matching. Loia specifically teaches that the images (or images extracted from videos) . 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Robinson et al. PG Pub., the Kalinowski et al. PG Pub., the Saraf et al. PG Pub., the Adamski et al. PG Pub., the Herold patent, the Merritt-Munson et al. PG Pub., and the Karam patent, are cited for further references.
	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIN JUNG/Primary Examiner, Art Unit 2472